Order of the Supreme Court, Nassau County, entered September 3, 1968, affirmed insofar as appealed from, with $10 costs and disbursements. No opinion. We 'have not passed upon the legal questions raised by appellant as to the Special Term’s not having conditioned the direction that plaintiff pay for support of the two younger children upon defendant Joyee ICller’s malting the children available for visitation with plaintiff. Those question^,ja,re left for determination upon the trial of the action. Brennan, Acting P. j., Rabin, Hopkins, Munder and Martuscello, JJ., concur.